Citation Nr: 1403101	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  08-11 215	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel


INTRODUCTION

The Veteran had active service from September 1977 to December 1977 and from March 2003 to August 2004.  He also served in the Army National Guard of Missouri and in the Army Reserve for over 27 years.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied entitlement to service connection for bilateral hearing loss.  In October 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC), in Washington, DC, to conduct further development.  A review of the record shows this was accomplished; thus, there was substantial compliance with the October 2011 remand.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Competent medical evidence serves to establish that the Veteran's bilateral hearing loss was caused by his military service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2012). 







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.159, 3.326(a).  As the Board's decision herein is a full grant of the benefits sought on appeal, no further action is required to comply with the VCAA. 

II. Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease/ injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Impaired hearing is considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or higher; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3- 2003.  

In order to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, the government (VA) must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Patrick v. Shinseki, 668 F.3d 1325 (Fed. Cir. 2011).  To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).  If the presumption of soundness is not rebutted, the claim is treated as an ordinary claim for service connection, meaning that if service connection is established there is no deduction for any pre-existing portion of the disability.  Wagner, supra. 

III. Analysis

The Veteran claims that his hearing loss is due to his military service in Iraq.  He reported that he was stationed at a camp where he was exposed to a large number of military aircraft and helicopters.  There was also an exploding ordinance that was detonated less than one mile from him.  In addition, he was very close to numerous generators that were used to provide electricity to the camp. 

The Board initially notes that the evidence of record shows that the Veteran currently has a hearing disability, as defined in 38 C.F.R. § 3.385.  Further, service treatment records (STRs) do not contain a copy of a service entrance examination; thus the Veteran is presumed to have been sound upon service entry.  38 U.S.C.A. §§ 1111, 1132, 1137; Doran v. Brown, 6 Vet. App. 283, 286 (1994).  As noted above, however, the presumption of soundness can be rebutted by clear and unmistakable evidence that such a disability existed prior to service and was not aggravated by service.  See Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  The U.S. Court of Appeals for Veterans Claims (Court) held that, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111 where a condition is not noted at service entry, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, supra.

First, the evidence of record shows that the Veteran currently has a hearing disability, as defined in 38 C.F.R. § 3.385.  As the Veteran has a current hearing disability, the question then becomes whether his current hearing disability is related to his active military service.

As noted above, since there was no entry documenting the Veteran's hearing loss at the time of his entry into his second period of enlistment, his hearing is presumed sound at the time of entry, and in order to rebut that presumption, there must be clear and unmistakable evidence that the hearing loss preexisted service and was not aggravated therein.  In this regard, in a VA addendum opinion in July 2012, the examiner reviewed the claims folder and STRs and responded "yes" to the question of whether there was clear and unmistakable evidence that the Veteran had hearing loss disability as defined in 38 C.F.R. § 3.385, prior to his active military service from March 2003 to August 2004.  The next question was that if the answer to the first question was yes, was there clear and unmistakable evidence that the Veteran's hearing loss disability was not aggravated by his active military service from March 2003 to August 2004.  The examiner responded "no."  Thus, based on this opinion and other evidence of record, the Board finds that the second prong of Wagner has not been met, and the claim becomes one of direct service connection.  In support of this theory of service connection, in a letter dated in December 2011, a private audiologist noted that the Veteran's noise exposure and acoustic trauma during service were significant, and opined that it was at least as likely as not that his acoustic trauma contributed to the Veteran's current hearing loss, based on the fact that acoustic trauma caused damaged to outer hair cells in cochlea, resulting in permanent, progressive, sensorineural haring loss.  The audiologist further opined it was at least as likely as not that his hearing loss was related to his military noise exposures and it may have worsened as a civilian. 

While there are other opinions of record that do not support the claim, the Board does not find them to be any more competent than the evidence in support of the claim.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


